Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT, effective as of February 1, 2016, between
City Office Management Ltd. (the “Company”), and Anthony Maretic (the
“Executive”), recites and provides as follows:

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive to serve as the Chief
Financial Officer, Secretary and Treasurer of the Company; and

WHEREAS, the Executive desires to be so employed on the terms and subject to the
conditions hereinafter stated.

NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth, the parties agree as follows:

1. RECITALS. The above recitals are incorporated by reference herein and made a
part hereof as set forth verbatim.

2. EMPLOYMENT. The Company shall employ the Executive, and the Executive agrees
to be so employed, in the capacity of the Company’s Chief Financial Officer,
Secretary and Treasurer to serve until the termination of the Executive’s
employment as provided herein.

3. COMMENCEMENT. The Executive’s employment hereunder shall commence on
February 1, 2016 (the “Effective Date”), and continue until the termination of
the Executive’s employment as provided herein.

4. SERVICES. The Executive shall devote substantially all of the Executive’s
business time, attention and effort to the Company’s affairs, including services
to be provided by the Company to Second City Capital II Corporation and Second
City Real Estate II Corporation under the Administrative Services Agreement
dated February 1, 2016, between the Company and Second City Capital II
Corporation and Second City Real Estate II Corporation (the “Services
Agreement”). The Company further agrees that the Executive may engage in any
civic and community activities that the Executive has disclosed to the Company’s
Board of Directors (the “Board”) provided that such activities do not interfere
with the performance of the Executive’s duties hereunder. The Executive shall
have full authority and responsibility for formulating policies and
administering the Company in all respects, subject to the general direction,
approval and control of the Company’s Chief Executive Officer.

5. COMPENSATION.

(a) Base Salary. Until the termination of the Executive’s employment as provided
herein, the Company shall pay the Executive an annual Base Salary equal to One
Hundred Sixty Thousand Dollars ($160,000). The Compensation Committee of the
Board (the “Committee”) shall consult with the Executive at annual intervals and
may increase the



--------------------------------------------------------------------------------

Executive’s annual Base Salary from time to time as the Committee deems to be
appropriate. Such Base Salary shall be paid in accordance with the Company’s
payroll schedule. Any increase in Base Salary shall not serve to limit or reduce
any other obligations to the Executive under this Agreement.

(b) Annual Bonus. In addition to the Executive’s annual Base Salary, if, and as
approved by, the Committee, in each calendar year until the termination of the
Executive’s employment as provided herein, the Executive may have the
opportunity to earn an annual performance bonus (“Annual Bonus”). The Annual
Bonus shall be earned and payable based upon the achievement of performance
goals that are established by the Board or the Committee, as the case may be, in
its sole discretion. In the event an Annual Bonus is earned and payable pursuant
to this Section 5(b), such bonus shall be paid to the Executive in a single cash
payment no later than March 15 of the year after the year to which the bonus
relates.

6. BENEFITS. The Company agrees to provide the Executive with the following
benefits:

(a) Vacation. The Executive shall be entitled each calendar year to a vacation,
during which time the Executive’ compensation shall be paid in full. The time
allotted for such vacation shall be an aggregate of four (4) weeks. Subject to
the minimum requirements of applicable employment standards laws, vacation time
that is not used on or before December 31 each calendar year will be forfeited.
In the year the Executive terminates employment, the Executive shall be entitled
to receive a prorated paid vacation based upon the amount of time that the
Executive has worked during the year of termination. In the event that in the
year of termination the Executive has not taken all of the vacation time
computed on a prorated basis, the Executive shall be paid, at the Executive’s
regular rate of Base Salary, for unused vacation.

(b) Employee Benefits. Until the termination of the Executive’s employment as
provided herein, the Executive (and the Executive’s spouse and dependents who
satisfy the eligibility requirements) shall be eligible to participate in all
Company employee benefit plans in which other executive level employees of the
Company and/or the members of their families, as the case may be, are eligible
to participate including, but not limited to, any health care, retirement,
pension, profit-sharing, insurance, or other plans which may now be in effect or
which may hereafter be adopted by the Company. The Company will adopt a long
term disability benefit plan or obtain a long term disability insurance policy
for the benefit of the Executive and the cost or premium of such plan or policy
shall be paid by the Company. The Executive’s participation in and entitlement
to any benefits under the plans referenced in this Agreement are subject to the
terms of the formal plan documents which may be amended from time to time at the
Company’s sole discretion; provided, however, that no plan amendment that
adversely affects the Executive’s benefits, entitlements or rights under such
plan and that does not apply to all executive level employees who participate in
such plan shall be effective as to the Executive without his prior approval.

(c) Equity Plan Participation. The Executive shall be eligible to participate in
any Company equity incentive plan providing for the grant of restricted stock
units, options or other equity awards (the “Plan”) in effect while the Executive
is employed by the Company and shall receive awards, in such amounts and subject
to such terms, as determined by

 

2



--------------------------------------------------------------------------------

the Committee. The Company may amend the Plan from time to time at its sole
discretion; provided, however, that without the Executive’s consent no Plan
amendment shall adversely affect the Executive’s rights under any Plan award
granted prior to the adoption of the Plan amendment.

(d) Professional Expenses. Until the Executive’s employment is terminated as
provided herein, the Company agrees to reimburse the Executive for up to Seven
Thousand Five Hundred Dollars ($7,500) each calendar year for reasonable
professional expenses including professional designation annual dues,
professional development course, etc. incurred by the Executive during such
calendar year.

7. EXPENSES. The Company recognizes that the Executive will have to incur
certain out-of-pocket expenses related to the Executive’s services and the
Company’s business, and the Company agrees to promptly reimburse the Executive
for all reasonable expenses necessarily incurred by the Executive in the
performance of the Executive’s duties to the Company upon presentation of a
voucher or documentation indicating the amount and business purposes of any such
expenses. These expenses include, but are not limited to, travel, meals and
entertainment. Expenses that are reimbursable to the Executive under this
Section 7 shall be paid to the Executive in accordance with the Company’s
expense reimbursement policy within 30 days after the Executive has submitted an
expense reimbursement request to the Company’s accounting department but in no
event later than March 15 following the calendar year in which the expense was
incurred.

8. TERMINATION.

(a) Termination by Executive. The Executive may at any time terminate his
employment upon giving two weeks’ prior written notice to the Company. Where the
Executive gives written notice of termination under this Section 8(a), the
Company may at its sole discretion terminate the Executive’s employment as set
out under Section 8(c) of this Agreement.

(b) Termination by the Company. The Company, by action of the Board, may at any
time terminate the Executive’s employment with Cause. Subject to the
requirements of Section 9, the Company may at any time terminate the Executive’s
employment at any time without Cause.

(c) Resignation of Offices. Except with the prior written consent of the
Company, if the Executive’s employment terminates for any reason, the Executive
will immediately resign all offices held (including directorships) in the
Company or any subsidiary or affiliate of the Company and, save as provided in
this Agreement, the Executive will not be entitled to receive any written notice
of termination or payment in lieu of such notice, or to receive any severance
pay or compensation for loss of office or otherwise, by reason of the
resignation(s) referred to in this Section 8(c).

(d) Return of Records and Company Property. Upon the termination of the
Executive’s employment, the Executive will return forthwith to the Company all
confidential records, files, documents, equipment, software and any other
property belonging to the Company or any of its subsidiaries or affiliates.

 

3



--------------------------------------------------------------------------------

9. COMPENSATION UPON TERMINATION OF EMPLOYMENT.

(a) Termination Without Cause, Resignation With Good Reason. If the Executive’s
employment is terminated by the Company without Cause or by the Executive upon a
resignation with Good Reason, the Executive shall be entitled to receive, and
the Company shall pay or provide the Executive, the Accrued Obligations and, in
consideration of the Executive’s release and waiver of claims in accordance with
Section 9(f), the compensation and benefits described in Section 9(a)(i), (ii),
(iii) and (iv) below:

(i) A single cash payment equal to the Executive’s annual Base Salary as in
effect on the date his employment terminates.

(ii) A single cash payment equal to the product of (x) the Annual Bonus earned
by the Executive for the fiscal year of the Company ended immediately before the
Date of Termination and (y) a fraction, the numerator of which is the number of
days the Executive was employed by the Company during the fiscal year that
includes the Date of Termination and the denominator of which is 365.

(iii) If the Executive is entitled to elect continuation of coverage under the
Company’s group health plan pursuant to applicable law (including but not
limited to COBRA and/or applicable employment standards legislation), the
Executive shall be provided continued coverage at the Company’s expense under
any health insurance programs maintained by the Company in which the Executive
participated at the time of his termination for twelve (12) months, or until, if
earlier, the date the Executive obtains group health plan coverage under a group
health plan maintained by a new employer. To the extent the benefits provided
under the immediately preceding sentence are otherwise taxable to the Executive
under the Code, such benefits, for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (and the regulations and other
guidance issued thereunder) shall be provided as separate monthly in-kind
payments of those benefits, and to the extent those benefits are subject to and
not otherwise excepted from Section 409A of the Code, the provision of the
in-kind benefits during one calendar year shall not affect the in-kind benefits
to be provided in any other calendar year; and

(iv) All outstanding awards granted to the Executive under the Plan (including
restricted stock units, options and other awards) shall become fully vested and,
in the case of options, exercisable in whole or in part, notwithstanding the
terms of the Plan relating to the vesting of awards.

(b) Termination for Cause. If the Executive’s employment is terminated by the
Company for Cause, the Executive shall be entitled to receive, and the Company
shall pay or provide the Executive, the Accrued Obligations but shall not be
entitled to receive any other compensation or benefits on and after the date of
termination.

(c) Voluntary Termination by the Executive without Good Reason. If the Executive
resigns, is unable to perform his employment obligations as a result of a
Disability

 

4



--------------------------------------------------------------------------------

which cannot be reasonably accommodated in accordance with obligations under the
British Columbia Human Rights Code or otherwise voluntarily terminates his
employment (other than for Good Reason), the Executive shall be entitled to
receive, and the Company shall pay or provide the Executive, the Accrued
Obligations but shall not be entitled to receive any other compensation or
benefits on and after the date of termination.

(d) Death. If the Executive dies before the termination of the Executive’s
employment as provided herein, the Executive’s surviving spouse or if there is
no surviving spouse, the Executive’s estate, shall be entitled to receive, and
the Company shall pay or provide the Executive’s surviving spouse or if there is
no surviving spouse, the Executive’s estate, the Accrued Obligations. In
addition, if the administrator of the Executive’s estate provides a release and
waiver of claims in a form reasonably prescribed by the Company, outstanding
options, restricted stock units and other awards granted under the Plan shall
become fully vested and, in the case of options, exercisable, in whole or in
part, notwithstanding the terms of the Plan relating to the vesting of awards.

(e) Payment. Except as may be required under Section 13, the Company shall pay
or provide the compensation and benefits to be paid or provided under this
Section 9, other than the Accrued Obligations, within ten (10) days after the
date that the Executive’s employment terminates or is terminated.

(f) Release and Waiver of Claims. It is agreed and understood that the payment
of the Accrued Obligations and payment of any amount payable under Section 9 or
10, as applicable, shall constitute full and final satisfaction of any claim,
right or entitlement which the Executive might have arising from or related to
the termination of the Executive’s employment and this Agreement, whether
pursuant to statute, contract, tort, common law or otherwise.

10. EFFECT OF CHANGE IN CORPORATE CONTROL

(a) Accelerated Vesting of Awards. In the event of a Change in Corporate
Control, all outstanding awards granted to the Executive under the Plan
(including restricted stock units, options and other awards) in effect shall
become fully vested and, in the case of options, exercisable in whole or in
part, notwithstanding the terms of the Plan relating to the vesting of awards.

(b) Severance Payment. If the Executive resigns with Good Reason within twelve
(12) months after a Change in Corporate Control the Executive shall be entitled
to receive (without duplication) the Accrued Obligations, and, in consideration
of the Executive’s release and waiver of claims in accordance with Section 9(f),
then in lieu of the benefits described in Sections 9(a)(i), (ii), (iii) and
(iv), the Executive shall be entitled to receive (i) a single cash payment equal
to the sum of (x) two times the Executive annual Base Salary, as in effect at
the time of the Change in Corporate Control, plus (y) two times the average
annual cash bonuses paid to the Executive for the prior two fiscal years of the
Company ending prior to the Change in Corporate Control, if any; and (ii) if the
Executive is entitled to elect continuation coverage under the Company’s group
health plan pursuant to applicable law (including but not limited to COBRA
and/or applicable employment standards legislation), the Executive shall be

 

5



--------------------------------------------------------------------------------

provided continued coverage, at the Company’s expense, under any group health
plan maintained by the Company in which the Executive participated at the time
of his termination, which coverage shall be continued for twelve (12) months or
until, if earlier, the date the Executive obtains coverage under a group health
plan maintained by a new employer. To the extent the group health benefits
provided under the immediately preceding sentence are otherwise taxable to the
Executive under the Code, such benefits, for purposes of Section 409A of the
Code (and the regulations and other guidance issued thereunder) shall be
provided as separate monthly in-kind payments of those benefits, and to the
extent those benefits are subject to and not otherwise excepted from
Section 409A of the Code, the provision of the in-kind benefits during one
calendar year shall not affect the in-kind benefits to be provided in any other
calendar year.

(c) Except as may be required under Section 13 or under applicable law, the
compensation and benefits to be paid or provided under this Section 10, other
than the Accrued Obligations, shall be paid within ten (10) days after the
effective date of the Executive’s resignation.

11. DEFINITIONS. For the purposes of this Agreement, the following terms shall
have the following definitions:

(a) “Accrued Obligations” means the benefits or amounts described in the
following subsections (i) and (ii):

(i) Any Base Salary accrued through, but unpaid as of, the date of termination;
any Annual Bonus earned with respect to fiscal years or other periods ending
before the date of termination but that remain unpaid as of the date of
termination, payment for unused vacation time as provided in Section 6(a), and
payment for any expenses that are reimbursable as provided in Section 7 that
remain unpaid as of the date of termination. The amount payable pursuant to the
preceding sentence shall be paid in a single cash payment within the time period
prescribed by applicable law but in all events within sixty (60) days after the
date of termination.

(ii) Any benefits due the Executive under the terms of any employee benefit
plan, including any deferred compensation and incentive plans and the long term
disability plan or insurance policy established or obtained under Section 6(b),
maintained by the Company and in which the Executive participates and such
benefits shall be paid in accordance with the terms of the applicable employee
benefit plan. Except as provided in Section 9 or 10, the Executive’s rights with
respect to any Plan awards shall be determined in accordance with the terms of
the Plan and the agreements evidencing such awards.

(b) “Cause” means that (i) the engagement by the Executive in any act of fraud,
dishonesty, theft, or misappropriation or embezzlement of funds with respect to
the Company or an affiliate of the Company; (ii) the conviction of, or the entry
of a plea of guilty or no contest by the Executive with respect to a criminal
charge that could be expected to have a material impact on the performance of
the Executive’s duties or the Company’s reputation or operations; (iii) the
material breach by the Executive of his obligations under this Agreement,
including without limitation, breach of the covenants set forth in Section 15 or
the refusal by the

 

6



--------------------------------------------------------------------------------

Executive to perform the job duties consistent with the Executive’s position as
directed by the Board, which the Executive failed to sure within thirty
(30) days after receiving written notice from the Board specifying the alleged
breach; (iv) the violation of the Executive of any material duty or obligation
to the Company or any direction or any rule or regulation reasonably established
by the Board which the Executive failed to cure within thirty (30) days after
receiving written notice from the Board specifying the alleged violation; or
(v) the insubordination or the commission by the Executive of misconduct in the
performance of, or the neglect of, the Executive’s duties which the Executive
failed to cure within thirty (30) days after receiving written notice from the
Board specifying the alleged insubordination, misconduct or neglect.

(c) “Change in Corporate Control” means any of the following events:

(i) The acquisition in one or more transactions, including any merger or
consolidation, of more than sixty six and two thirds (66.67%) of the Company’s
outstanding Common Shares (or the equivalent in voting power of any class or
classes of securities of the Company entitled to vote in elections of trustees)
by any company, or other person or group (within the meaning of Section 14(d)(3)
of the Securities Exchange Act of 1934, as amended);

(ii) Any transfer or sale of substantially all of the assets of the Company, or
any merger or consolidation of the Company into or with another Company in which
the Company is not the surviving entity; or

(iii) During any period of 24 consecutive months ending after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Company ceasing for any reason to constitute at least a
majority of the board of directors of the Company unless the appointment of the
new directors is approved by a majority of the then board of directors.

Provided, however, that no event shall constitute a Change in Corporate Control
unless such event is also a “change in ownership”, a “change in effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company, as determined in accordance with Section 409A of the Code, and
the regulations and guidance issued thereunder.

(d) “COBRA” means continued group health plan coverage under Section 4980B of
the Code.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Disability” means that the Executive has been unable to perform his duties,
with reasonable accommodation, for at least ninety (90) days on account of an
injury or a physical or mental illness and in the opinion of a physician
acceptable to the Board, such condition prevents the Executive from resuming
full performance of his duties and is likely to continue for an indefinite
period.

 

7



--------------------------------------------------------------------------------

(g) “Good Reason” means, without the Executive’s prior consent, any of the
following:

(i) the Company materially breaches the terms of this Agreement or a direction
from the Board that the Executive act or refrain from acting which, in either
case, would be unlawful or contrary to a material and written Company policy;
provided, however, that notwithstanding the foregoing, the Executive’s
resignation shall not be with Good Reason unless the Executive has notified the
Company within the first ninety (90) days following the initial date of such
event occurring that the Executive asserts constitute Good Reason under this
clause (i), and the Company has failed to cure within thirty (30) days following
its receipt of such notice from the Executive; and provided further that the
Executive resigns within thirty (30) days following the end of the cure period;

(ii) the Executive is assigned to a position other than, Chief Financial
Officer, Secretary and Treasurer (other than for Cause or by reason of his
Disability) or assigned duties materially inconsistent with such position if
either such change in assignment constitutes a material diminution in the
Executive’s authority, duties or responsibilities;

(iii) the Executive is directed to report to anyone other than the Chief
Executive Officer if such change in reporting duties constitutes a material
diminution in the authority, duties or responsibilities of the supervisor to
whom the Executive is required to report;

(iv) a material reduction of the Executive’s Base Salary or Annual Bonus
opportunity;

(v) a requirement that the Executive relocate the Executive’s employment more
than fifty (50) miles from the Executive’s then-current location of employment;

(vi) a determination by the Executive made in good faith that, as a result of a
change in his position with the Company or the power, authority, functions,
duties or reporting responsibilities of the Executive as a result of, or within
12 months after, the occurrence of a Change of Corporate Control, the Executive
is unable to carry out the power, authority, functions, duties or reporting
responsibilities as carried on by the Executive within a reasonable period prior
to the completion of the Change in Control.

(h) “Separation from Service” has the same meaning as such term is defined under
Treasury Regulation §1.409A-1(h).

(i) “Specified Employee” has the same meaning as such term is defined under
Treasury Regulation §1.409A-1(i).

12. CODE SECTION 280G. This Section 12 applies if either the Executive or the
Company is subject to the Code. The benefits that the Executive may be entitled
to receive under this Agreement and other benefits that the Executive is
entitled to receive under other

 

8



--------------------------------------------------------------------------------

plans, agreements and arrangements (which, together with the benefits provided
under this Agreement, are referred to as “Payments”), may constitute Parachute
Payments that are subject to Sections 280G and 4999 of the Code. As provided in
this Section 12, the Parachute Payments will be reduced if, and only to the
extent that, a reduction will allow the Executive to receive a greater Net After
Tax Amount than the Executive would receive absent a reduction.

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to the Executive. The Accounting Firm also will determine the
Net After Tax Amount attributable to the Executive’s total Parachute Payments.

The Accounting Firm will next determine the largest amount of Payments that may
be made to the Executive without subjecting the Executive to tax under
Section 4999 of the Code (the “Capped Payments”). Thereafter, the Accounting
Firm will determine the Net After Tax Amount attributable to the Capped
Payments.

The Executive will receive the total Parachute Payments or the Capped Payments,
whichever provides the Executive with the higher Net After Tax Amount. If the
Executive will receive the Capped Payments, the total Parachute Payments will be
adjusted by first reducing the amount of any benefits under this Agreement or
any other plan, agreement or arrangement that are not subject to Section 409A of
the Code (with the source of the reduction to be directed by the Participant)
and then by reducing the amount of any benefits under this Agreement or any
other plan, agreement or arrangement that are subject to Section 409A of the
Code (with the source of the reduction to be directed by the Participant). The
Accounting Firm will notify the Executive and the Company if it determines that
the Parachute Payments must be reduced to the Capped Payments and will send the
Executive and the Company a copy of its detailed calculations supporting that
determination.

As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code at the time that the Accounting Firm makes its determinations under
this Section 12, it is possible that amounts will have been paid or distributed
to the Executive that should not have been paid or distributed under this
Section 12 (“Overpayments”), or that additional amounts should be paid or
distributed to the Executive under this Section 12 (“Underpayments”). If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the Executive, which assertion
the Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Executive must repay to the Company, without interest; provided, however, that
no loan will be deemed to have been made except to the extent permitted by
applicable law and no amount will be payable by the Executive to the Company
unless, and then only to the extent that, the deemed loan and payment would
either reduce the amount on which the Executive is subject to tax under
Section 4999 of the Code or generate a refund of tax imposed under Section 4999
of the Code. If the Accounting Firm determines, based upon controlling precedent
or substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Executive and the Company of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Company.

For purposes of this Section 12, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the Change
in Control. For

 

9



--------------------------------------------------------------------------------

purposes of this Section 12, the term “Net After Tax Amount” means the amount of
any Parachute Payments or Capped Payments, as applicable, net of taxes imposed
under Sections 1, 3101(b) and 4999 of the Code and any State or local income
taxes applicable to the Executive on the date of payment. The determination of
the Net After Tax Amount shall be made using the highest combined effective rate
imposed by the foregoing taxes on income of the same character as the Parachute
Payments or Capped Payments, as applicable, in effect on the date of payment.
For purposes of this Section 12, the term “Parachute Payment” means a payment
that is described in Section 280G(b)(2) of the Code, determined in accordance
with Section 280G of the Code and the regulations promulgated or proposed
thereunder.

13. CODE SECTION 409A. This Section 13 applies if the Executive is subject to
taxation under the Code. This Agreement and the amounts payable and other
benefits provided under this Agreement are intended to comply with, or otherwise
be exempt from, Section 409A of the Code (“Section 409A”), after giving effect
to the exemptions in Treasury Regulation section 1.409A-1(b)(3) through (b)(12).
This Agreement shall be administered, interpreted and construed in a manner
consistent with Section 409A. If any provision of this Agreement is found not to
comply with, or otherwise not be exempt from, the provisions of Section 409A, it
shall be modified and given effect, in the sole discretion of the Board and
without requiring the Executive’s consent, in such manner as the Board
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A; provided, however, that in exercising its
discretion under this Section 13, the Board shall modify this Agreement in the
least restrictive manner necessary and without reducing any payment or benefit
due under this Agreement. Each payment under this Agreement shall be treated as
a separate identified payment for purposes of Section 409A.

With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following limitations: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made as specified
in this Agreement and in no event later than the end of the year after the year
in which such expense was incurred and (iii) the right to reimbursement or
in-kind benefit shall not be subject to liquidation or exchange for another
benefit.

If a payment obligation under this Agreement arises on account of a Change in
Control or the Executive’s termination of employment and such payment obligation
constitutes “deferred compensation” (as defined under Treasury Regulation
section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation section 1.409A-1(b)(3) through (b)(12)), it shall be payable only if
the Change in Control constitutes a Control Change Event or after the
Executive’s Separation from Service, as applicable; provided, however, that if
the Executive is a Specified Employee, any such payment that is scheduled to be
paid within six months after such Separation from Service shall accrue without
interest and shall be paid on the first day of the seventh month beginning after
the date of the Executive’s Separation from Service or, if earlier, within
fifteen days after the appointment of the personal representative or executor of
the Executive’s estate following the Executive’s death.

 

10



--------------------------------------------------------------------------------

14. TAX WITHHOLDING. All payments to be made under this Agreement shall be
reduced by applicable income and employment tax withholdings.

15. COVENANTS OF THE EXECUTIVE.

(a) General Covenants of the Executive. The Executive acknowledges that on the
Effective Date the principal business of the Company is acquiring, owning and
operating Suitable Properties. The Executive further acknowledges that the Board
may authorize or direct the Company to engage in other business endeavors (“New
Business”). “Suitable Properties” are defined as (x) developed commercial real
estate properties (i) where at least eighty-five percent (85%) of the net
rentable area is allocated for office use, (ii) that have leases in place for at
least eighty-five percent (85%) of the net rentable area of the building, and
(iii) with leases that have, in the aggregate, a weighted average (based on
square footage) of at least three years remaining at the time of acquisition or
(y) any underdeveloped or unimproved real property that is contiguous to a
property owned by the Company. The acquisition, ownership and operation of
Suitable Properties and any New Business are collectively referred to as the
“Business”. The Executive also acknowledges that (i) the Company knows of a
limited number of persons who have developed the Business; (ii) the Business is,
in part, national in scope; (iii) the Executive’s work for the Company and its
subsidiaries has given and will continue to give the Executive access to the
confidential affairs, proprietary information and trade secrets of the Company;
(iv) the covenants and agreements of the Executive contained in this Section 15
are essential to the business and goodwill of the Company; and (v) the Company
would not have entered into this Agreement but for the covenants and agreements
set forth in this Section 15.

(b) Covenants Against Competition. The covenant against competition herein
described shall apply until the termination of the Executive’s employment as
provided herein and until the earlier of (i) six months after such termination
or (ii) a Change in Corporate Control (the “Restriction Period”). During the
Restriction Period the Executive shall not, directly or indirectly, own, manage,
control or participate in the ownership, management, or control of, or be
employed or engaged by or otherwise affiliated or associated with, in an
executive, senior management, strategic or professional capacity, whether as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director or in any other individual or representative
capacity, that is similar to an engagement in an executive, senior management,
strategic or professional capacity although otherwise named in any business or
venture engaged in the Business; provided, however, that, notwithstanding the
foregoing, (i) the Executive may own or participate in the ownership of any
entity which the Executive owned or managed or participated in the ownership or
management of prior to the Effective Date, which ownership, management or
participation has been disclosed to the Board; (ii) the Executive may invest in
securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or the National Association of Securities Dealers,
Inc. Automated Quotation System or equivalent non-U.S. securities exchange,
(B) the Executive is not a controlling person of, or a member of a group which
controls, such entity and (C) the Executive does not, directly or indirectly,
own two percent (2%) or more of any class of securities of such entity;
(iii) the Executive may own or

 

11



--------------------------------------------------------------------------------

participate in the ownership of the Second City private equity funds including
Second City Capital Partners II, Limited Partnership, Second City Real Estate
II, Limited Partnership, SC Principals Limited Partnership as well as their
respective general partners, related companies and future Second City fund
vehicle, which ownership, management or participation has been disclosed to the
Board; and (iv) the Executive may, directly or indirectly, invest in commercial
real estate or other assets so long as they are not Suitable Properties (as
defined in Section 15(a)), and the Executive may own or participate in the
ownership of Suitable Properties if such opportunity has been first provided to
the Company and the Company has declined to acquire it in writing, providing
that such ownership, management or participation has been disclosed to the
Board. Further, the covenant against competition described herein shall not
apply to the Executive with respect to any business or venture that competes
with a New Business to the extent that the Executive’s actions or participation
occurred before the Company became engaged in the New Business.

(c) Confidentiality. During and after the Executive’s employment with the
Company and its affiliates, except in connection with the business and affairs
of the Company and its affiliates: the Executive shall keep secret and retain in
strictest confidence, and shall not use for the Executive’s benefit or the
benefit of others, all confidential matters relating to the Business and the
business of any of the Company’s affiliates and to the Company and any of its
affiliates, learned by the Executive heretofore or hereafter directly or
indirectly from the Company of any of its subsidiaries (or any predecessor of
either) (the “Confidential Company Information”), including, without limitation,
information with respect to the Business and any aspect thereof, profit or loss
figures, and the Company’s or its affiliates’ (or any of their predecessors)
properties, and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company’s express written consent
and except for Confidential Company Information which (i) at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Executive;
(ii) is clearly obtainable in the public domain; (iii) was not acquired by the
Executive in connection with the Executive’s employment or affiliation with the
Company; (iv) was not acquired by the Executive from the Company or its
representatives or from a third-party who has an agreement with the Company not
to disclose such information; or (v) is required to be disclosed by rule of law
or by order of a court or governmental body or agency.

(d) Nonsolicitation. During the Restriction Period, the Executive shall not,
without the Company’s prior-written consent, directly or indirectly,
(i) knowingly solicit or knowingly encourage to leave the employment or other
service of the Company or any of its affiliates, any employee employed by the
Company on the Date of Termination or knowingly hire (on behalf of the Executive
or any other person or entity) any employee employed by the Company on the Date
of Termination who has left the employment or other service of the Company or
any of its affiliates (or any predecessor of either) within six (6) months of
the termination of such employee’s or independent contractor’s employment or
other service with the Company and its affiliates; or (ii) whether for the
Executive’s own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with the
Company’s or any of its affiliates, relationship with, or endeavor to entice
away from the Company or any of its affiliates, any person who during the
Executive’s employment with the Company is or was a lender, investor, customer,
tenant or client of the Company or any of its affiliates (or any predecessor of
either).

 

12



--------------------------------------------------------------------------------

(e) Company Property. During and after the Executive’s employment with the
Company and its affiliates, all memoranda, notes, lists, records, property and
any other tangible product and documents (and all copies thereof) made, produced
or compiled by the Executive or made available to the Executive during his
employment concerning the Business of the Company and its affiliates shall be
the Company’s property and shall be delivered to the Company at any time on
request. Notwithstanding the above, the Executive’s contacts and contact data
base shall not be the Company’s property.

(f) Nondisparagement. The Executive agrees that during and after the Executive’s
employment with the Company and its affiliates the Executive shall refrain from
publishing any oral or written statements about the Company or any of the
Company’s directors, equity holders, members, shareholders, managers, officers,
employees, consultants, agents or representatives that (i) are slanderous,
libelous or defamatory or (ii) place the Company or any of its directors,
managers, officers, employees, equity holders, consultants, agents or
representatives in a false light before the public. The preceding sentence shall
not be violated by (i) truthful statements in response to legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) or (ii) communications by the Executive to the Board or an officer
of the Company that are made in the good faith performance of the Executive’s
duties to the Company or any affiliate while the Executive is employed by the
Company or an affiliate.

(g) Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by the Executive of any of the provisions of this section 15 (the
“Covenants”) would result in irreparable injury and damage for which money
damages, would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the Covenants, the Company
and its affiliates shall have the right and remedy to have the Covenants
specifically enforced (without posting bond and without the need to prove
damages) by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants. This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages). The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Covenants. Subject only to the minimum requirements under
applicable employment standards legislation, the Company has the right not to
make any payments that remain payable under Section 9 or 10 in the event of a
material breach of any of the Covenants after receipt of notice thereof from the
Company.

(h) Severability. The Executive acknowledges and agrees that the Executive has
had an opportunity to seek advice of counsel in connection with this Agreement;
and that the Covenants are reasonable in geographical and temporal scope and in
all other respects. If it is determined that any of the provisions of this
Agreement, including, without limitation, any of the Covenants, or any part
thereof, is invalid or unenforceable, the remainder of the provisions of this
Agreement shall not thereby be affected and shall be given full effect, without
regard to the invalid portions.

 

13



--------------------------------------------------------------------------------

(i) Duration and Scope of Covenants. If any court or other decision maker of
competent jurisdiction determines that any of the Covenants, including, without
or any part thereof are unenforceable because of the duration or geographical
scope of such provision, then, after such determination has become final and
unappealable, the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

(j) Enforceability of Restrictive Covenants; Jurisdictions. The Company and the
Executive intend to and hereby consent to jurisdiction to enforce the Covenants
upon the courts of any jurisdiction within the geographical scope of the
Covenants. If the courts of any one or more of such jurisdictions hold the
Covenants wholly unenforceable by reason of breadth of scope or otherwise it is
the intention of the Company and the Executive that such determination not bar
or in any way affect the Company’s right, or the right of any of its affiliates,
to the relief provided above in the courts of any other jurisdiction within the
geographical scope of such Covenants, as to breaches of such Covenants in such
other respective jurisdictions, such Covenants as they relate to each
jurisdiction’s being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata.

16. NOTICES. All notices or deliveries authorized or required pursuant to this
Agreement shall be deemed to have been given when in writing and personally
delivered or three (3) days following the date when deposited in the mail,
certified, return receipt requested, postage prepaid, addressed to the parties
at the following addresses or to such other addresses as either may designate in
writing to the other party:

 

To the Company:   

c/o City Office REIT, Inc.

1075 West Georgia, Suite 2600

Vancouver, B.C. V6 E3C9

 

To the Executive:   

1283 MacDonald Ave

Burnaby, BC

V5C 4N8

17. ENTIRE AGREEMENT. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof and shall not be
modified in any manner except by instrument in writing signed, by or on behalf
of, the parties hereto. This Agreement shall be binding upon and inure to the
benefit of the heirs, successors and assigns of the parties hereto.

18. ARBITRATION. Any claim or controversy arising out of, or relating to, this
Agreement or its breach or the Executive’s employment with the Company, other
than a claim or controversy arising under Section 14, shall be referred to and
finally resolved by arbitration as follows:

(a) Arbitration proceedings shall be commenced by the party desiring arbitration
giving notice to the other party specifying the matter to be arbitrated and
requesting

 

14



--------------------------------------------------------------------------------

an arbitration thereof. Such arbitration will be carried out under the
Arbitration Act (British Columbia) as amended from time to time (or any statute
that may be passed which has the effect of superseding such statute) by a single
arbitrator agreed to by the parties. The place of arbitration will be Vancouver,
British Columbia. If the parties are unable to agree upon an arbitrator within
10 days after delivery of such notice, either of them may make application to
the court for appointment of an arbitrator. The parties acknowledge and agree
that it is their intention that the arbitration will be conducted, and the
determination of the arbitrator will be made and communicated in writing to the
parties, as expeditiously as possible.

(b) In the event of the failure, refusal or inability of an arbitrator to act,
or continue to act, a new arbitrator shall be appointed in his stead, which
appointment shall be made in the same manner as hereinbefore provided.

(c) The decision of an arbitrator appointed as hereinbefore provided shall be
final and binding upon the parties and not subject to appeal. Such arbitrator
shall have access to all books and records relating to the matter in dispute and
the parties will cooperate with such arbitrator and provide all information
reasonably requested by such arbitrator.

(d) Judgment upon the award rendered may be entered in any court of competent
jurisdiction. In the event one of the parties hereto requests an arbitration
proceeding under this Agreement, such proceeding shall commence within 30 days
from the date of such request. The prevailing party shall be entitled to
reasonable attorney’s fees and costs.

19. APPLICABLE LAW. This Agreement shall be governed and construed in accordance
with the laws of the province of British Columbia.

20. NO SETOFF. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by a setoff, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against the Executive or others. The
provisions of this Section 20 do not affect or detract from the Company’s rights
under Section 9(g), Section 15 or Section 24.

21. COSTS. The Company shall pay or reimburse the Executive up to Five Thousand
Dollars ($5,000) for legal fees, expenses and other costs incurred by the
Executive in connection with the negotiation and preparation of this Agreement.
The Company and the Executive each will be responsible for all its or his legal
fees, expenses and other costs involving the interpretation, enforcement or
validity of this Agreement (including all legal fees, expenses and other costs
in connection with any arbitration proceedings under this Agreement).

22. MITIGATION. Except as expressly provided for in this Agreement, the
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise and the payments
to be made to the Executive under Sections 9 or 10 shall not be offset reduced
in any respect in the event that the Executive shall not pursue alternative
employment following the termination of the Executive’s employment with the
Company or by the amount of any compensation or other benefits provided to the
Executive in any subsequent employment.

 

15



--------------------------------------------------------------------------------

23. ASSIGNMENT. The Executive acknowledges that the Executive’s services are
unique and personal. Accordingly, the Executive may not assign the Executive’s
rights or delegate the Executive’s duties or obligations under this Agreement.
The Executive’s rights and obligations under this Agreement shall insure to the
benefit of and shall be binding upon the Executive’s successors and assigns.

24. RECOUPMENT. The Executive acknowledges and agrees that any incentive
compensation, whether payable in cash or equity (but excluding amounts that vest
or become payable solely on account of continued employment or service) that is
payable under this Agreement or under any other agreement or any plan or
arrangement, is subject to recoupment or repayment if such action is required
under applicable law or the terms of any Company recoupment or “clawback” policy
as in effect on the date that such compensation or benefit was paid.

25. HEADINGS. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

26. UNITED STATES DOLLARS. All cash payments described herein or required to be
paid under this Agreement are stated and payable in United States Dollars.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 1st day
of February, 2016.

 

City Office Management Ltd.

By: City Office REIT, Inc.

By:   /s/ James Farrar   James Farrar, CEO

 

Anthony Maretic   /s/ Anthony Maretic

 

16